Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered January 28, 2005, convicting him of attempted criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
“In the Drug Law Reform Act (L 2004, ch 738, § 41[d-l]), the Legislature expressed its intent that, with certain exceptions not applicable herein, the ameliorative provisions of the act were not to be applied to crimes committed before the effective date of the act. The defendant’s crime was committed before the effective date of the act. Accordingly, we reject the defendant’s contention that [he] is entitled to the benefits of the ameliorative provisions of the Drug Law Reform Act” (People v McCray, 27 AD3d 486 [2006]; see People v Torres, 26 AD3d 398 [2006]; cf. People v Goode, 25 AD3d 723 [2006]). Florio, J.P., Santucci, Mastro, Rivera and Covello, JJ., concur.